McDERMOTT, Justice,
dissenting.
Parties to an action, civil or criminal, appear in such legal personae as required by that action and bear the inherent advantages and disadvantages. In the instant case the appellant appeared in, among others, the persona of a police officer and pled self defense in the course of his duties. A police officer is not required to retreat in pursuance of his duties. Therefore, appellant in that persona, was entitled to such a charge which the trial court refused.
We do not know what effect such a charge would have had upon the apparently bitter facts of this case. For that reason I dissent and remain unsatisfied. All that should have been done, was not; what now seems truth in the *299solidified verdict of the jury remains a truth short of all that it should have been, because all was not done as the law requires. A truth so fashioned, is only true in its own context, and unless a context is the full legal context it ought to be, for our purposes, it can be nothing.